Robson, J.:
At the close of all the evidence defendant renewed his motion for ' a nonsuit, made at the close of plaintiff’s evidence, and plaintiff moved for direction of verdict for the amount claimed in the complaint. The court directed a verdict for defendant and the verdict was duly rendered and taken, pursuant to: the direction. Defendant’s motion for a nonsifit, being in fact a motion to- dismiss the complaint, is equivalent- to a, request to direct a verdict in favor of defendant. (Dillon v. Cockcroft, 90 N. Y. 649, 650.) The'effect of these motions,, as has been held,, “ amounted 'to-a submissionof the whole case to the trial judge, and his decision upon the facts has the same effect as if the jury had found a verdict” in favor of the party for whom a verdict was directed. ( Westervelt v. Phelps, 171 N. Y. 212, 218.) It follows, of course, that all the controverted facts and all inferable facts in.support of the judgment will be deemed conclusively established in favor of the party for whom the verdict was directed, provided there is evidence to support such findings. (Smith v. Weston, 159 N. Y. 194, 198; Thompson v. Simpson, 128 id. 270, 283.)
While there are not many seriously controverted questions of ’.material facts presented by the evidence in the ease,.'yet it did become material to determine whether, in the first instance at least, the plaintiff’s return of tli'e diamonds was voluntary, or by reason of the fact that he feared the result of legal proceedings,, which he.had been advised- were contemplated and about to be begun, by defendant, which might disclose to defendant the fact that plaintiff then had the lost diamonds in his possessiom >
*473To establish his ■ contract with defendant by which the latter agreed to pay him the offered reward lie must necessarily prove a. return of the diamonds to defendant voluntary on his part and in reliance upon the terms upon which the reward was offered. If the plaintiff returned the diamonds under compulsion, or even if he did so without knowledge of the offer, then no contract exists and no liability of defendant to pay him the reward is created by the simple fact that defendant received the diamonds from plaintiff.. (Vitty v. Eley, 51 App. Div. 44.) As was said in the case last cited the contract element would be destroyed if the service for which the reward was offered was not voluntary on the part of the one claiming it, The court was amply warranted in finding that plaintiff did not return the diamonds, voluntarily, but as a result of the pressure exerted by the witness Bradbury and in order to avoid the compulsory disclosure of his possession of them in legal proceedings, which he knew, or had been informed, were about to be instituted. The fact that a person who performs services for which the reward was offered must have knowledge of the offer before the services are rendered in order to establish a contract for payment of the reward to such person is well recognized in this State. (Fitch v. Snedaker, 38 N. Y. 248; Howland v. Lounds, 51 id. 604.) It has lately been emphasized in a decision in the Texas Supreme Court. (Broadnax v. Ledbetter, 100 Tex. 375 ; 9 L. R. A. [N. S.] 1057.) While it is perhaps not material to discuss the question whether the court would have been warranted in finding that the return of the diamonds was made before plaintiff had any knowledge of the offered reward, it is apparent that the first reference to the reward which he made to defendant was in the letter to defendant in which he demanded its payment, written nearly a month and a half after the diamonds had been returned, and the thief, Katz, apprehended. His testimony as to the exact time he first knew of the fact that a reward was offered is also very hazy and uncertain, although he says he knew of it before he returned the diamonds. From the whole evidence, even accepting plaintiff’s own version of the transactions, I think the conclusion is inevitable that plaintiff returned the diamonds not with the intention of complying with defendant’s offer of the reward, but solely to escape .the trouble promised him, if the threatened legal proceedings were begun, and with the further *474expressed intention of claiming the diamonds as liis own by purchase, provided defendant failed to establish conclusively the identity of those returned with.those he had lost.. Plaintiff’s subsequent concession in his letter of February twenty-fourth, in which he demanded payment of the reward, that defendant had established the validity of his claim to the diamonds as those he had lost, does not help in establishing that the return of the diamonds was in pursuance of the offer of reward and in reliance thereon. The offer was for the return, of the diamonds, necessarily a voluntary return, as we have seen. ' The diamonds were returned as a result of compulsion, rather than voluntarily. The subsequent admission:' of defendant’s title to them did not in any way change the character of the original act in returning them. The return was a fixed fact at the first interview. That return did not entitle plaintiff to. the reward. The diamonds having been Once returned, a second return was not possible. If plaintiff was entitled to the reward, he became entitled to it by complying with the terms of the offer. ; This; he' did not do. His ultimate admission of defendant’s ownership was not a part of the original return. Its effect could only be to relieve-the defendant from the necessity of proving actual ownership of this property. It is perhaps true that, without relinquisfiing his right to; claim the promised reward, a finder of lost property may return it. to the owner Upon a condition that the person to whom the return is made make proof of his ownership. (Wood v. Pierson, 45 Mich. 313.) But the finder’s right to the reward depends-upon the original return, not upoii the owner’s compliance with the condition the finder has- imposed for his own protection.
As a further ground- upon which the direction of .verdict might be sustained, we may hold that the trial court would have: been warranted in finding that plaintiff purchased the diamonds; of Katz ' with the knowledge: of facts from, which the only inference,, which he could and did draw, was that they were stolen and stolen froto defendant. He had some knowledge of values of such articles, as lie had at one time dealt in them to some extent. lie had expert advice, which lie personally sought, that the diamonds were worth much more than he was asked to pay for them. Presumably, at least,-he had seen defendant’s ■ advertisement of-reward for -the'-lost diamonds, before he-bought the second stone. His persistent refusal to *475return the diamonds to defendant when Bradbury insisted that lie should dp so, which he justified and explained only by the assertion that no one could identify loose diamonds, and his injunction to Bradbury to “forget it and it would soon blow over,” point to the fact that he believed the diamonds were defendant’s, but that he intended to keep them without giving any information that might lead to the disclosure that they were in his possession. Another fact tending strongly to the same conclusion is that, although from the' time he first came to Watertown he had been well acquainted with defendant, who was the agent of whom he had rented his place of business, and both seem to have been on friendly relations with each other, he does not take either of the stones to defendant when seeking expert advice, as'to its value, though defendant’s store was nearer plaintiff’s place of business than those of other jewelers he consulted; and in fact he necessarily passed defendant’s place of business on his way to the store of one dealer, to whom he submitted one of the diamonds for án estimate of its value. If the fact could have been found from the evidence that plaintiff bought the diamonds knowing or having reasonable grounds to believe that they belonged to defendant, then no contract to pay the reward could be found ; for the initial possession of the stones would then have been wrongful, and his obtaining them in that way would necessarily imply at least a trespass on the rights of defendant. (Pierson v. Morch, 82 N. Y. 503, 505.)
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.